Scudder, J.
(dissenting). I respectfully dissent. In my view, Supreme Court erred in denying the motion of defendant to suppress evidence seized at his residence because the People failed to establish that the warrantless arrest made in defendant’s home was justified by exigent circumstances (see, People v Vennor, 176 AD2d 1217, 1219). The police had been informed by a third party that he had purchased drugs at the address of defendant’s residence earlier that evening, and the police recovered empty baggies containing what appeared to be cocaine residue from the third party. The third party showed the police the apartment where he purchased the drugs. It appeared to the police that no one was at the residence at that time. When they returned to defendant’s residence later that night, at approximately 1:15 a.m., two officers approached the door and two were stationed in the yard. The police knocked on the door but did not identify themselves. When defendant answered the door, the police observed what appeared to be cocaine in baggies on the kitchen counter. The police then entered the kitchen without defendant’s consent, to obtain a better view of the items on the counter. Defendant and another occupant were arrested and the drugs were seized incident to the arrest. The court determined that the police could arrest defendant without a warrant because a crime was committed in the presence of the police, and thus that the seizure of the drugs, which were in plain view, was legal. I disagree.
“In terms that apply equally to seizures of property and to seizures of persons, the Fourth Amendment has drawn a firm line at the entrance to the house. Absent exigent circumstances, that threshold may not reasonably be crossed without a warrant” (Payton v New York, 445 US 573, 590; see also, CPL 140.15 [1], [4]). As the majority notes, the suppression hearing focused only on whether the police could see the items on the kitchen counter from the porch. I disagree with the majority, however, that this was the only issue in dispute. Although defendant contended in his motion papers that no exigent circumstances existed to justify the warrantless entry into his home, the People failed to present any evidence of exigent circumstances at the hearing, i.e., that defendant would dispose of the drugs or that he presented a risk of flight (cf., People v Foster, 245 AD2d 1074, lv denied 91 NY2d 972; People v Gates, 199 AD2d 629, 630, lv denied 83 NY2d 805). Furthermore, although the evidence at the hearing established that the police went to defendant’s residence on two occasions, the People *944“made no effort to show that obtaining a warrant would * * * not have been feasible” (People v Ramos, 206 AD2d 260, 262; see also, People v Bloom, 241 AD2d 975, 976, lv denied 90 NY2d 938). “There is no indication on this record that defendant was aware of the presence of police [prior to their arrival at his door] and therefore likely either to escape or to destroy * * * [the] cocaine” (People v Vennor, 176 AD2d 1217, 1218). Instead, the evidence established only that the police entered defendant’s residence to obtain a better view of the items on the counter. Thus, the People failed to meet their burden of establishing that the warrantless entry into defendant’s home was justified by exigent circumstances (see, People v Bloom, supra, at 976; People v Vennor, supra, at 1219; cf., People v Foster, supra). Moreover, the court made no finding of exigent circumstances.
The majority infers that exigent circumstances existed based upon its knowledge that persons who engage in drug trafficking will attempt to dispose of the drugs or attempt to escape. In this case, the majority has in effect relieved the People of their burden to establish exigent circumstances (see, People v Vennor, supra, at 1219), and relieved the suppression court of its role to determine whether the People have sustained their burden. Thus, “[b]ecause the People failed to sustain their burden of demonstrating the applicability of any exception to the warrant requirement, defendant’s motion to suppress the cocaine * * * should have been granted” and the indictment dismissed (People v Vennor, supra, at 1219; see also, People v Harris, 77 NY2d 434, 435-436). (Appeal from Judgment of Supreme Court, Monroe County, Cornelius, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Pigott, Jr., P. J., Pine, Scudder and Lawton JJ.